DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on April 28, 2021 has been entered. Claims 20-39 are now pending in the application.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/178122 and US Patent No. 10,964,098 B1
Claims 20-23, 26, 29-37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 17, and 18 of US Patent No. 10,964,098 B1 in view of Knorr (US 2017/0109931 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,964,098 B1 to use the virtual object rendering features of Knorr in order to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display.
Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of US Patent No. 10,964,098 B1 in view of Knorr (US 2017/0109931 B1) in further view of Estevez (US 2010/0245609 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,964,098 B1 to use the virtual object rendering features of Knorr in order to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object while incorporating the image segmentation features of Estevez for use of automated segmentation based on camera light exposure as differences in luminance values of pixels between images is performed for distinguishing foreground and background objects allowing for simple extraction of features or subjects, applicable to improving virtual object determination and rendering techniques.
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of US Patent No. 10,964,098 B1 in view of Knorr (US 2017/0109931 B1) in further view of Hilliges (US 2014/0184749 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,964,098 B1 to use the virtual object rendering features of Knorr in order to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object while incorporating the stereo 3D environment modeling features of Hilliges allowing for detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment for increasing scene realism applicable to improving augmented reality environment display.


Application 17/178122
U.S. Patent No. 10,964,098 B1
Claim 20
Claim 1 in view of Knorr
Claim 21
Claim 3 in view of Knorr
Claim 22
Claim 8 in view of Knorr
Claim 23
Claim 6 in view of Knorr
Claim 24
Claim 8 in view of Knorr in further view of Hilliges
Claim 25
Claim 10 in view of Knorr in further view of Hilliges
Claim 26
Claim 11
Claim 27
Claim 3 in view of Knorr in further view of Hilliges


Claim 28
Claim 5 in view of Knorr in further view of Hilliges
Claim 29
Claim 12
Claim 30
Claim 13
Claim 31
Claim 14
Claim 32
Claim 15
Claim 33
Claim 16 
Claim 34
Claim 17 in view of Knorr
Claim 35
Claim 17 in view of Knorr
Claim 36
Claim 17 in view of Knorr
Claim 37
Claim 18 in view of Knorr
Claim 38

Claim 39
Claim 18 in view of Knorr





Allowable Subject Matter

Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if the non-statutory double patenting rejections listed above are resolved and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The following is a statement of reasons for the indication of allowable subject matter:

In regards to dependent claim 38, none of the cited prior art alone or in combination provides motivation to teach “wherein the processors are further operable when executing the instructions to: Active 62234472.1ATTORNEY DOCKETPATENT APPLICATION 079894.687417/178,122 Page 9 of 10 receive one or more signals indicative of light intensities captured by one or more cameras, wherein the one or more signals are captured in a plurality of frames at a first frame rate;  calculate light intensity metrics for each frame of the plurality of frames based on the one or more signals captured in the respective frames; detect one or more peaks based on the light intensity metrics associated with one or more frames of the plurality of frames, wherein the one or more frames were captured in a predetermined time period; determine a likelihood of perceptible flicker based on the detected one or more peaks; and generate a notification indicating the likelihood of perceptible flicker in response to a determination that the likelihood of perceptible flicker exceeds a predetermined threshold” as the references only teach the concept of using augmented reality lighting and the determining of virtual objects in reference to the real environment in consideration of lighting impact across multiple frames, however the references fail to explicitly disclose the features of using the metrics regarding the intensity of the lighting captured by the camera for the purpose of detecting the probability of flicker based on variations of the signals and subsequently providing an alert when the threshold for the flicker is met in conjunction with the limitations of claim 37 with which it depends from for the determination and updating of light source parameters associated with the virtual object.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-23, 26, 34-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2015/0262412 A1, hereinafter referenced “Gruber”) in view of Knorr (US 2017/0109931 A1, hereinafter referenced “Knorr”).


1-19. (Cancelled).  
  
In regards to claim 20. (New) Gruber discloses a method comprising, by a computing system: 
-accessing a three-dimensional (3D) model of an environment comprising at least a virtual representation of an object in the environment (Gruber, paragraphs [0035]; Reference discloses In some embodiments, UE 100 may be capable of implementing AR methods based on a 3D model of a scene, which may be obtained in real-time. Paragraph [0036] discloses live images may be overlaid with one or more virtual objects); 
-accessing an image of the object captured by a camera from a camera pose (Gruber, Fig. 2 and paragraph [0046]; Reference discloses camera(s) 110 may be stereoscopic and capable of capturing 3D images. For example, a depth sensor may take the form of a passive stereo vision sensor, which may use two or more cameras to obtain depth information for a scene (which has an object such as shown in the fig, 2 example). The pixel coordinates of points common to both cameras in a captured scene may be used along with camera pose information and/or triangulation techniques to obtain per-pixel depth information); 




Gruber does not disclose but Knorr teaches
-accessing one or more first light source parameters associated with a virtual representation of a light source in the environment (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator) (interpreted as accessing one or more first light source parameters associated with a virtual representation of a light source in the environment) as a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812. ); 
-rendering, using the 3D model, one or more pixels associated with the virtual representation of the object from a virtual perspective corresponding to the camera pose based on the one or more first light source parameters (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator)…. The camera pose within the scene is determined in step PE 805 (Pose Estimator)…Based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry (i.e. model) and material part of the real world scene that is influenced by the addition of the virtual content a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 (i.e. containing pixels) with consistent illumination of real objects 811 and virtual objects 812. The rendering of the AR image based on illumination estimation is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on light source parameters. Step 805 discloses the camera pose estimation for providing the virtual perspective); 
-comparing the rendered one or more pixels to one or more corresponding pixels located in the image of the object to determine a difference between the one or more rendered pixels and the one or more corresponding pixels located in the image of the object (Knorr, Fig. 9 and paragraphs [0087]; Reference discloses a user-facing camera 901 takes an image 902 showing the user 903 in front of a background environment….for the two light sources 910 and 911 face-incident light is estimated coming from two directions 912, 913. Paragraph [0089]; Reference discloses combining the estimated information about light directions 912, 913, 916, 917 from the direct light capture from background environment image part 906 and the estimated illumination from the user face part 905 in step CIE 922 (Combined Illumination Estimation) (i.e. interpreted as the comparison of rendered one or more pixels to the one or more corresponding pixels located in the image of the object regarding the face), leads to a more complete representation of the real illumination at the position 924 of the user with a bigger coverage 923 of directions.).; 
-and determining one or more updated light source parameters associated with the virtual representation of the light source based on the difference (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator). Moreover, e.g. at the same time, an image 804 is captured of the real scene using a back facing camera. The camera pose within the scene is determined in step PE 805 (Pose Estimator)….based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812 including consistent shading like highlights 813 and attached shadows 814 as well as shadow casts 815. The differential rendering regarding the real and virtual objects under consistent illumination (based on light sources estimated in the real scene) to produce an AR image is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more first light source parameters. The comparison of the rendered image for updating takes place between images 801 and 804 when generating the pose and illumination estimations).  

Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 

In regards to claim 21. (New) Gruber in view of Knorr teach the method of Claim 20.
Gruber does not disclose but Knorr teaches
-further comprising: accessing a plurality of images of the object captured by the camera from a plurality of camera poses (Knorr, paragraph [0091]; Reference discloses with the capturing of the images, the respective camera pose is determined with respect to the environment in step PE 1028, 1029, 1030 (Pose Estimator) resulting in determined “Pose 1” 1031, “Pose 2” 1032 and “Pose 3” 1033, respectively. The pose determination can, for example, be based on inertial sensors, compass, image based tracking on the background of the user facing camera or using an additional back facing camera. The result is a captured sequence of images of the user's face 1012, 1013, 1014 showing the illuminated face under different rotations, corresponding determined poses 1031, 1032, 1033 and estimated illuminations 1021, 1023, 1026); 
-rendering, using the 3D model, the one or more pixels associated with the virtual representation of the object based on the one or more first light source parameters associated with the virtual representation of the light source in the environment, the one or more pixels being rendered from a virtual perspective corresponding to each of the plurality of camera poses (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator)…. Based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812. The rendering of the AR image based on illumination estimation is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more first light source parameters and relates to the different camera poses as determined from pose estimator step 805); 
-and  Page 4 of 10determining one or more updated light source parameters associated with the virtual representation of the light source in the environment based on a comparison of the rendered one or more pixels to each of one or more corresponding pixels located in the plurality of images of the object (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator). Moreover, e.g. at the same time, an image 804 is captured of the real scene using a back facing camera. The camera pose within the scene is determined in step PE 805 (Pose Estimator)….based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812 including consistent shading like highlights 813 and attached shadows 814 as well as shadow casts 815. The differential rendering regarding the real and virtual objects under consistent illumination (based on light sources estimated in the real scene) to produce an AR image is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more first light source parameters. The comparison of the rendered image for updating takes place between images 801 and 804 when generating the pose and illumination estimations).  
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 

In regards to claim 22. (New) Gruber in view of Knorr teach the method of Claim 20.
Gruber does not disclose but Knorr teaches
-wherein accessing the one or more first light source parameters comprises one or more of performing an initial guess of the one or more first light source parameters or retrieving one or more stored values for the one or more first light source parameters (Knorr, Fig. 3 and paragraph [0075]; Reference discloses the illumination estimation step in which in which an initial guess of light source parameters is performed regarding dominant incident light intensity).  
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 

In regards to claim 23. (New) Gruber in view of Knorr teach the method of Claim 20.
Gruber does not disclose but Knorr teaches
-further comprising: accessing one or more second light source parameters associated with the virtual representation of the light source, wherein the one or more second light source parameters correspond to the one or more updated light source parameters for the virtual representation of the light source (Knorr, Fig. 9 and paragraphs [0087]; Reference discloses a user-facing camera 901 takes an image 902 showing the user 903 in front of a background environment….for the two light sources 910 and 911 face-incident light is estimated coming from two directions 912, 913.); 
-rendering, using the 3D model, one or more second pixels associated with the virtual representation of the object based on the one or more second light source parameters associated with the virtual representation of the light source (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator)…. Based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry (i.e. model) and material part of the real world scene that is influenced by the addition of the virtual content a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 (i.e. containing second pixels) with consistent illumination of real objects 811 and virtual objects 812. The rendering of the AR image based on illumination estimation is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more second light source parameters.), the one or more second pixels being rendered from the virtual perspective corresponding to the camera pose (Knorr, paragraph [0086]; Reference discloses the camera pose within the scene is determined in step PE 805 (Pose Estimator)….Based on the determined pose from step PE 805, the virtual geometry is registered (step 807). Based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810. The rendered virtual image contains the second pixels rendered based on the perspective from the obtained estimated pose of step 805.); 
-and determining one or more third light source parameters associated with the light source based on a comparison of the rendered one or more second pixels to the one or more corresponding pixels located in the image of the object (Knorr, Fig. 9 and paragraphs [0087]; Reference discloses a user-facing camera 901 takes an image 902 showing the user 903 in front of a background environment….for the two light sources 910 and 911 face-incident light is estimated coming from two directions 912, 913. Paragraph [0089]; Reference discloses Combining the estimated information about light directions 912, 913, 916, 917 (i.e. one or more determined 3rd light source parameters associated with the light source)from the direct light capture from background environment image part 906 and the estimated illumination from the user face part 905 in step CIE 922 (Combined Illumination Estimation) (i.e. interpreted as the comparison of rendered one or more second pixels to the one or more corresponding pixels located in the image of the object regarding the face), leads to a more complete representation of the real illumination at the position 924 of the user with a bigger coverage 923 of directions).  
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 
In regards to claim 26. (New) Gruber in view of Knorr teach the method of Claim 20.
Gruber further discloses
-further comprising generating a complete frame representative of the image of the object captured by the camera from the camera pose based on the rendered one or more pixels (Gruber, paragraph [0047]; Reference discloses processor(s) 150 may execute software to process image frames captured by camera(s) 110. For example, processor(s) 150 may be capable of processing one or more image frames captured by camera(s) 110 to perform various computer vision and image processing algorithms, camera pose estimation, tracking, running AR applications and/or performing 3D reconstruction of a scene based on an images received from camera(s) 110. The pose of camera 110 refers to the position and orientation of the camera 110 relative to a frame of reference).  

In regards to claim 34. (New) Gruber discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed to (Gruber, paragraph [0115]; Reference discloses non-transitory computer readable medium implementing functions): 
-access a three-dimensional (3D) model of an environment comprising at least a virtual representation of an object in the environment (Gruber, paragraphs [0035]; Reference discloses In some embodiments, UE 100 may be capable of implementing AR methods based on a 3D model of a scene, which may be obtained in real-time. Paragraph [0036] discloses live images may be overlaid with one or more virtual objects);  
-access an image of the object captured by a camera from a camera pose (Gruber, Fig. 2 and paragraph [0046]; Reference discloses camera(s) 110 may be stereoscopic and capable of capturing 3D images. For example, a depth sensor may take the form of a passive stereo vision sensor, which may use two or more cameras to obtain depth information for a scene (which has an object such as shown in the fig, 2 example). The pixel coordinates of points common to both cameras in a captured scene may be used along with camera pose information and/or triangulation techniques to obtain per-pixel depth information);




Gruber does not disclose but Knorr teaches
-access one or more first light source parameters associated with a virtual representation of a light source in the environment (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator) (interpreted as accessing one or more first light source parameters associated with a virtual representation of a light source in the environment) as a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812. );
-render, using the 3D model, one or more pixels associated with the virtual representation of the object from a virtual perspective corresponding to the camera pose based on the one or more first light source parameters (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator)…. The camera pose within the scene is determined in step PE 805 (Pose Estimator)…Based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry (i.e. model) and material part of the real world scene that is influenced by the addition of the virtual content a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 (i.e. containing pixels) with consistent illumination of real objects 811 and virtual objects 812. The rendering of the AR image based on illumination estimation is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on light source parameters. Step 805 discloses the camera pose estimation for providing the virtual perspective); 
-compare the rendered one or more pixels to one or more corresponding pixels located in the image of the object to determine a difference between the one or more rendered pixels and the one or more corresponding pixels located in the image of the object (Knorr, Fig. 9 and paragraphs [0087]; Reference discloses a user-facing camera 901 takes an image 902 showing the user 903 in front of a background environment….for the two light sources 910 and 911 face-incident light is estimated coming from two directions 912, 913. Paragraph [0089]; Reference discloses combining the estimated information about light directions 912, 913, 916, 917 from the direct light capture from background environment image part 906 and the estimated illumination from the user face part 905 in step CIE 922 (Combined Illumination Estimation) (i.e. interpreted as the comparison of rendered one or more pixels to the one or more corresponding pixels located in the image of the object regarding the face), leads to a more complete representation of the real illumination at the position 924 of the user with a bigger coverage 923 of directions); 
-and determine one or more updated light source parameters associated with the virtual representation of the light source based on the difference (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator). Moreover, e.g. at the same time, an image 804 is captured of the real scene using a back facing camera. The camera pose within the scene is determined in step PE 805 (Pose Estimator)….based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812 including consistent shading like highlights 813 and attached shadows 814 as well as shadow casts 815. The differential rendering regarding the real and virtual objects under consistent illumination (based on light sources estimated in the real scene) to produce an AR image is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more first light source parameters. The comparison of the rendered image for updating takes place between images 801 and 804 when generating the pose and illumination estimations).  
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 

In regards to claim 35. (New) Gruber in view of Knorr teach the media of Claim 34.
Gruber does not disclose but Knorr teaches
-wherein the software is further operable when executed to: access a plurality of images of the object captured by the camera from a plurality of camera poses (Knorr, paragraph [0091]; Reference discloses with the capturing of the images, the respective camera pose is determined with respect to the environment in step PE 1028, 1029, 1030 (Pose Estimator) resulting in determined “Pose 1” 1031, “Pose 2” 1032 and “Pose 3” 1033, respectively. The pose determination can, for example, be based on inertial sensors, compass, image based tracking on the background of the user facing camera or using an additional back facing camera. The result is a captured sequence of images of the user's face 1012, 1013, 1014 showing the illuminated face under different rotations, corresponding determined poses 1031, 1032, 1033 and estimated illuminations 1021, 1023, 1026);
-render, using the 3D model, the one or more pixels associated with the virtual representation of the object based on the one or more first light source parameters associated with the virtual representation of the light source in the environment, the one or more pixels being rendered from a virtual perspective corresponding to each of the plurality of camera poses (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator)…. Based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812. The rendering of the AR image based on illumination estimation is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more first light source parameters and relates to the different camera poses as determined from pose estimator step 805);
-and determine one or more updated light source parameters associated with the virtual representation of the light source in the environment based on a comparison of the rendered one Active 62234472.1ATTORNEY DOCKETPATENT APPLICATIONor more pixels to each of one or more corresponding pixels located in the plurality of images of the object (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator). Moreover, e.g. at the same time, an image 804 is captured of the real scene using a back facing camera. The camera pose within the scene is determined in step PE 805 (Pose Estimator)….based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812 including consistent shading like highlights 813 and attached shadows 814 as well as shadow casts 815. The differential rendering regarding the real and virtual objects under consistent illumination (based on light sources estimated in the real scene) to produce an AR image is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more first light source parameters. The comparison of the rendered image for updating takes place between images 801 and 804 when generating the pose and illumination estimations).  
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 

In regards to claim 36. (New) Gruber in view of Knorr teach the media of Claim 34.
Gruber does not disclose but Knorr teaches
-wherein accessing the one or more first light source parameters comprises one or more of performing an initial guess of the one or more first light source parameters or retrieving one or more stored values for the one or more first light source parameters (Knorr, Fig. 3 and paragraph [0075]; Reference discloses the illumination estimation step in which in which an initial guess of light source parameters is performed regarding dominant incident light intensity).   
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 

In regards to claim 37. (New) Gruber discloses a system (Gruber, paragraph [0036]) comprising: 
-one or more processors (Gruber, paragraph [0009]; Reference discloses processor);  
-and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to (Gruber, paragraph [0009]; Reference discloses processor executing functions of non-transitory CRM):  
-access a three-dimensional (3D) model of an environment comprising at least a virtual representation of an object in the environment (Gruber, paragraphs [0035]; Reference discloses In some embodiments, UE 100 may be capable of implementing AR methods based on a 3D model of a scene, which may be obtained in real-time. Paragraph [0036] discloses live images may be overlaid with one or more virtual objects);  
-access an image of the object captured by a camera from a camera pose (Gruber, Fig. 2 and paragraph [0046]; Reference discloses camera(s) 110 may be stereoscopic and capable of capturing 3D images. For example, a depth sensor may take the form of a passive stereo vision sensor, which may use two or more cameras to obtain depth information for a scene (which has an object such as shown in the fig, 2 example). The pixel coordinates of points common to both cameras in a captured scene may be used along with camera pose information and/or triangulation techniques to obtain per-pixel depth information);




Gruber does not disclose but Knorr teaches
-access one or more first light source parameters associated with a virtual representation of a light source in the environment (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator) (interpreted as accessing one or more first light source parameters associated with a virtual representation of a light source in the environment) as a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812. );
-render, using the 3D model, one or more pixels associated with the virtual representation of the object from a virtual perspective corresponding to the camera pose based on the one or more first light source parameters (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator)…. The camera pose within the scene is determined in step PE 805 (Pose Estimator)…Based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry (i.e. model) and material part of the real world scene that is influenced by the addition of the virtual content a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 (i.e. containing pixels) with consistent illumination of real objects 811 and virtual objects 812. The rendering of the AR image based on illumination estimation is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on light source parameters. Step 805 discloses the camera pose estimation for providing the virtual perspective); 
-compare the rendered one or more pixels to one or more corresponding pixels located in the image of the object to determine a difference between the one or more rendered pixels and the one or more corresponding pixels located in the image of the object (Knorr, Fig. 9 and paragraphs [0087]; Reference discloses a user-facing camera 901 takes an image 902 showing the user 903 in front of a background environment….for the two light sources 910 and 911 face-incident light is estimated coming from two directions 912, 913. Paragraph [0089]; Reference discloses combining the estimated information about light directions 912, 913, 916, 917 from the direct light capture from background environment image part 906 and the estimated illumination from the user face part 905 in step CIE 922 (Combined Illumination Estimation) (i.e. interpreted as the comparison of rendered one or more pixels to the one or more corresponding pixels located in the image of the object regarding the face), leads to a more complete representation of the real illumination at the position 924 of the user with a bigger coverage 923 of directions); 
-and determine one or more updated light source parameters associated with the virtual representation of the light source based on the difference (Knorr, paragraph [0086]; Reference discloses an image 801 is captured of the face of the user by a user facing camera…Based on the image 801 of the face and the determined pose from step 802, face-incident light from light sources within the real scene is determined in step FIE 803 (Facial Illumination Estimator). Moreover, e.g. at the same time, an image 804 is captured of the real scene using a back facing camera. The camera pose within the scene is determined in step PE 805 (Pose Estimator)….based on the captured image 804, registered geometry (807), estimated transformed illumination from step IT 806 as well as a proxy geometry definition 808 (PGD), which substitutes the 3D geometry and material part of the real world scene that is influenced by the addition of the virtual content, a differential rendering process in step DR 809 (Differential Rendering) produces the augmented image 810 with consistent illumination of real objects 811 and virtual objects 812 including consistent shading like highlights 813 and attached shadows 814 as well as shadow casts 815. The differential rendering regarding the real and virtual objects under consistent illumination (based on light sources estimated in the real scene) to produce an AR image is interpreted as the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more first light source parameters. The comparison of the rendered image for updating takes place between images 801 and 804 when generating the pose and illumination estimations).  
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 


In regards to claim 39. (New) Gruber in view of Knorr teach the system of Claim 37.
Gruber does not disclose but Knorr teaches
-wherein accessing the one or more first light source parameters comprises one or more of performing an initial guess of the one or more first light source parameters or retrieving one or more stored values for the one or more first light source parameters (Knorr, Fig. 3 and paragraph [0075]; Reference discloses the illumination estimation step in which in which an initial guess of light source parameters is performed regarding dominant incident light intensity).
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2015/0262412 A1) in view of Knorr (US 2017/0109931 A1) as applied to claim 20 above, and further in view of Estevez (US 2010/0245609 A1, hereinafter referenced “Estevez”)

In regards to claim 24. (New) Gruber in view of Knorr teach the method of Claim 20.
Gruber and Knorr does not disclose but Estevez teaches
-wherein the determination of the one or more updated light source parameters is responsive to determining the difference between the rendered one or more pixels and the one or more corresponding pixels exceeds a threshold difference (Estevez, paragraph [0040]; Reference disclose once the selected luminance difference threshold is retrieved in process 44, applications processor 22 next applies that luminance difference threshold to the acquired images, on a pixel-by-pixel basis, to determine which pixels in the flash-exposed image acquired in process 40 are brighter than the corresponding pixels in the existing-light image acquired in process 38, by more than the retrieved luminance difference threshold value…An image segment can then be readily defined based on those pixels for which the luminance difference (FIG. 2 b relative to FIG. 2 a) exceeds the threshold luminance difference, using the sensed luminance (and chrominance) for those pixels from one of the captured images; the other pixels representative of background objects are ignored. The light source parameters are updated based on the segmentation of pixels for distinguishing foreground and background virtual objects due to certain pixels exceeding the luminance threshold difference interpreted as wherein the determination of the one or more updated light source parameters is responsive to determining the difference between the rendered one or more pixels and the one or more corresponding pixels exceeds a threshold difference).  
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 
Gruber and Estevez are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr, to include the image segmentation features of Estevez in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the image segmentation features of Estevez allows for use of automated segmentation based on camera light exposure as differences in luminance values of pixels between images is performed for distinguishing foreground and background objects allowing for simple extraction of features or subjects, applicable to improving virtual object determination and rendering techniques such as those described in Gruber and Knorr. 

In regards to claim 25. (New) Gruber in view of Knorr teach the method of Claim 20.
Gruber and Knorr does not disclose but Estevez teaches
-wherein the determination of the updated light source parameters associated with the light source results in the updated light source parameters equal to the one or more first light source parameters responsive to determining the difference between the rendered one or more pixels and the one or more corresponding pixels is below a threshold difference (Estevez, paragraph [0024]; Reference discloses FIG. 2 b illustrates, qualitatively, a digital image acquired of the same scene as in FIG. 2 a, but using flash exposure…Background cone 16 is at about the same brightness in both images. This difference in brightness, or luminance, of corresponding pixels in the two images is thus based on the extent to which flash exposure illuminates the subjects in the image of FIG. 2 b. And the difference in luminance among cones 12, 14, 16 relative to one another, in FIG. 2 b, is due to the difference in their distances to the camera (i.e. the light source results in the updated light source parameters equal to the one or more first light source parameters responsive to determining the difference between the rendered one or more pixels and the one or more corresponding pixels is below a threshold difference). In other words, the luminance of pixels representing cone 16 in the image of FIG. 2 b is based essentially on the existing ambient light of the scene, and thus equals the luminance of these pixels in the image of FIG. 2 a. The light source parameters are updated based on the use of the flash for capturing the new image as segmentation of pixels is performed for distinguishing foreground and background virtual objects due to certain pixels exceeding the luminance threshold difference interpreted as wherein the determination of the one or more updated light source parameters is responsive to determining the difference between the rendered one or more pixels and the one or more corresponding pixels exceeds a threshold difference as previously described in paragraph [0040])  
Gruber and Estevez are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr, to include the image segmentation features of Estevez in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the image segmentation features of Estevez allows for use of automated segmentation based on camera light exposure as differences in luminance values of pixels between images is performed for distinguishing foreground and background objects allowing for simple extraction of features or subjects, applicable to improving virtual object determination and rendering techniques such as those described in Gruber and Knorr. 

Claims 27, 28, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2015/0262412 A1) in view of Knorr (US 2017/0109931 A1) as applied to claim 20 above, and further in view of Hilliges (US 2014/0184749 A1, hereinafter referenced “Hilliges”)

In regards to claim 27. (New) Gruber in view of Knorr teach the method of Claim 20.
Gruber and Knorr does not disclose but Hilliges teaches
-further comprising: accessing one or more first material parameters associated with a material property for the virtual representation of the object (Hilliges, paragraphs [0023] and [0030]; Reference at [0023] discloses FIG. 1 is a schematic diagram of a system 110 for detecting material properties for 3D environment modeling. Paragraph [0030] discloses For example, to re-render the captured environment with increased realism and detail as compared with previous approaches. For example, to superimpose virtual graphics over the real world while correctly modeling inter-shadowing, reflectivity and other material properties. It is also possible to modify the appearance of real objects by projecting an image onto them which is pre-calibrated to take geometry, true color and lighting into consideration (i.e. material parameter associated with a material property for model of real objects.), 
-wherein the rendering of the one or more pixels associated with the virtual representation of the object is further based on the one or more first material parameters (Hilliges, paragraph [0030]; Reference discloses a rendering system 338 is able to use the 3D model and associated data 322 to render images (i.e. rendering, using the 3D model, one or more pixels associated with the virtual representation of the object) at a display device 336 or at a game system or augmented reality system 340…. to re-render the captured environment with increased realism and detail as compared with previous approaches. For example, to superimpose virtual graphics over the real world while correctly modeling inter-shadowing, reflectivity and other material properties (i.e. based on the one or more first material parameters associated with the virtual representation of the object)); 
-and determining one or more updated material parameters associated with the material property for the virtual representation of the object based on a comparison of the rendered one or more pixels to one or more corresponding pixels located in the image of the object (Hilliges, paragraphs [0045] and [0047]; Reference at [0045] discloses the real time tracker 318 produces a real-time series of six degree of freedom pose estimates of the color camera 302. It may also produce transformation parameters (also referred to as registration parameters) for transforms between pairs of depth map frames, or pairs of color images. [0047] describes the photometric stereo system 320 uses images and data captured by the data capture system 318 to compute material properties, and/or surface normals of fine scale patches of surfaces depicted in the images. The computed material properties and/or surface normals may be used to refine a coarse 3D model of the environment 326. The computing of material properties for refining (i.e. updated material parameters associated with the material property) the coarse 3D model or virtual representation of the environment and is object based on captured depth map images (i.e. the pixels corresponding to the real environment) is interpreted collectively as determining one or more updated material parameters associated with the material property for the virtual representation of the object based on a comparison of the rendered one or more pixels to one or more corresponding pixels located in the image of the object)).  
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 
Gruber and Hilliges are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr, to include the stereo 3D environment modeling features of Hilliges in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the stereo 3D environment modeling features of Hilliges allows detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment for increasing scene realism applicable to improving the augmented reality environment display as taught in Gruber and Knorr.

In regards to claim 28. (New) Gruber in view of Knorr in further view of Hilliges teach the method of Claim 27.
Gruber and Knorr does not disclose but Hilliges teaches
-wherein accessing the one or more first material parameters comprises one or more of performing an initial guess of the one or more first material parameters or retrieving one or more stored values for the one or more first material parameters (Hilliges, paragraph [0023] and [0030]; Reference at [0023] discloses FIG. 1 is a schematic diagram of a system 110 for detecting material properties for 3D environment modeling. Paragraph [0029] discloses for example, a projector at the mobile environment capture device 202 may be arranged to project images depending on the output of the real-time camera tracking system 212 and 3D model 210. For example, the images may be used to seamlessly merge a virtual character into the real scene by using information about material properties of the environment captured by the mobile environment capture device, for example, to correctly model inter-shadowing and reflectivity. The material properties obtained from the images is interpreted as retrieving stored values of one or more first material parameters).  
Gruber and Hilliges are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr, to include the stereo 3D environment modeling features of Hilliges in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the stereo 3D environment modeling features of Hilliges allows detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment for increasing scene realism applicable to improving the augmented reality environment display as taught in Gruber and Knorr.

In regards to claim 30. (New) Gruber in view of Knorr in further view of Hilliges teach method of Claim 27.
Gruber and Knorr does not disclose but Hilliges teaches
-wherein the determination of the one or more updated material parameters is based on the difference between the rendered one or more pixels and the one or more corresponding pixels ((Hilliges, paragraphs [0045] and [0047]; Reference at [0045] discloses the real time tracker 318 produces a real-time series of six degree of freedom pose estimates of the color camera 302. It may also produce transformation parameters (also referred to as registration parameters) for transforms between pairs of depth map frames, or pairs of color images. [0047] describes the photometric stereo system 320 uses images and data captured by the data capture system 318 to compute material properties, and/or surface normals of fine scale patches of surfaces depicted in the images. The computed material properties and/or surface normals may be used to refine a coarse 3D model of the environment 326. The computing of material properties for refining (i.e. updated material parameters associated with the material property) the coarse 3D model or virtual representation of the environment and is object based on captured depth map images (i.e. the pixels corresponding to the real environment) is interpreted collectively as determining one or more updated material parameters associated with the material property for the virtual representation of the object based on a comparison of the rendered one or more pixels to one or more corresponding pixels located in the image of the object))).  
Gruber and Hilliges are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr, to include the stereo 3D environment modeling features of Hilliges in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the stereo 3D environment modeling features of Hilliges allows detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment for increasing scene realism applicable to improving the augmented reality environment display as taught in Gruber and Knorr.

In regards to claim 32. (New) Gruber in view of Knorr in further view of Hilliges teach method of Claim 27.
Gruber and Knorr does not disclose but Hilliges teaches
-further comprising: accessing one or more second material parameters associated with the material property for the virtual representation of the object, wherein the one or more second material parameters correspond to the one or more updated material parameters for the virtual representation of the object (Hilliges, paragraphs [0023] and [0030]; Reference at [0023] discloses FIG. 1 is a schematic diagram of a system 110 for detecting material properties for 3D environment modeling. Paragraph [0030] discloses For example, to re-render (i.e. updating of the material parameters) the captured environment with increased realism and detail as compared with previous approaches. For example, to superimpose virtual graphics over the real world while correctly modeling inter-shadowing, reflectivity and other material properties. It is also possible to modify the appearance of real objects by projecting an image onto them which is pre-calibrated to take geometry, true color and lighting into consideration (i.e. material parameters associated with  material properties for model of real objects.);  
-rendering, using the 3D model, one or more second pixels associated with the virtual representation of the object based on the one or more second material parameters associated with the virtual representation of the object (Hilliges, paragraph [0030]; Reference discloses a rendering system 338 is able to use the 3D model and associated data 322 to render images (i.e. rendering, using the 3D model, one or more pixels associated with the virtual representation of the object) at a display device 336 or at a game system or augmented reality system 340…. to re-render the captured environment with increased realism and detail as compared with previous approaches. For example, to superimpose virtual graphics over the real world while correctly modeling inter-shadowing, reflectivity and other material properties (i.e. based on the one or more material parameters associated with the virtual representation of the object)), the one or more second pixels being rendered from the virtual perspective corresponding to the camera pose (Hilliges, paragraphs [0024] and [0030]; Reference at [0024] discloses In the examples described below with reference to FIGS. 2 to 9 the mobile environment capture device 100 has a depth camera which may be used to capture depth images of the environment from which pose may be tracked as paragraph [0030] discloses the captured data 314 is used by a 3D environment modeling system 328 to refine and optionally also create, a 3D model 326 of the environment in which the mobile environment capture device 300 moved when it captured the captured data 314 (i.e. the captured data being the one or more pixels being rendered from a virtual perspective corresponding to the camera pose established by the mobile environment capture device ) . A rendering system 338 is able to use the 3D model and associated data 322 to render images at a display device 336 or at a game system or augmented reality system 340. For example, to re-render the captured environment with increased realism and detail); 
-and determining one or more third material parameters associated with the material property for the virtual representation of the object based on a comparison of the rendered one or more second pixels to the one or more corresponding pixels located in the image of the object (Hilliges, paragraphs [0045] and [0047]; Reference at [0045] discloses the real time tracker 318 produces a real-time series of six degree of freedom pose estimates of the color camera 302. It may also produce transformation parameters (also referred to as registration parameters) for transforms between pairs of depth map frames, or pairs of color images. [0047] describes the photometric stereo system 320 uses images and data captured by the data capture system 318 to compute material properties, and/or surface normals of fine scale patches of surfaces depicted in the images. The computed material properties and/or surface normals may be used to refine a coarse 3D model of the environment 326. The computing of material properties for refining (i.e. updated material parameters associated with the material property) the coarse 3D model or virtual representation of the environment and is object based on captured depth map images (i.e. the pixels corresponding to the real environment) is interpreted collectively as determining one or more updated material parameters associated with the material property for the virtual representation of the object based on a comparison of the rendered one or more pixels to one or more corresponding pixels located in the image of the object)).  
Gruber and Hilliges are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr, to include the stereo 3D environment modeling features of Hilliges in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the stereo 3D environment modeling features of Hilliges allows detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment for increasing scene realism applicable to improving the augmented reality environment display as taught in Gruber and Knorr.
In regards to claim 33. (New) Gruber in view of Knorr in further view of Hilliges teach method of Claim 27.
Gruber does not disclose but Knorr teaches
-wherein the determining the one or more updated material parameters is based on an optimization algorithm (Knorr, paragraph [0083]; Reference discloses used of a PGD proxy geometry definition step for substituting 3D geometry and material portions of the real world scene (i.e. updated material parameters based on optimization algorithm) for subsequent differential rendering producing the AR image).    
Gruber and Hilliges are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr, to include the stereo 3D environment modeling features of Hilliges in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the stereo 3D environment modeling features of Hilliges allows detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment for increasing scene realism applicable to improving the augmented reality environment display as taught in Gruber and Knorr.

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2015/0262412 A1) in view of Knorr (US 2017/0109931 A1) in view of Hilliges (US 2014/0184749 A1) as applied to claim 20 above, and further in view of Estevez (US 2010/0245609 A1)

In regards to claim 29. (New) Gruber in view of Knorr in further view of Hilliges teach method of Claim 27.
Gruber and Knorr does not disclose but Hilliges teaches
-wherein the determination of the one or more updated material parameters is responsive to Hilliges, paragraphs [0045] and [0047]; Reference at [0045] discloses the real time tracker 318 produces a real-time series of six degree of freedom pose estimates of the color camera 302. It may also produce transformation parameters (also referred to as registration parameters) for transforms between pairs of depth map frames, or pairs of color images. [0047] describes the photometric stereo system 320 uses images and data captured by the data capture system 318 to compute material properties, and/or surface normals of fine scale patches of surfaces depicted in the images. The computed material properties and/or surface normals may be used to refine a coarse 3D model of the environment 326. The computing of material properties for refining (i.e. updated material parameters associated with the material property) the coarse 3D model or virtual representation of the environment and is object based on captured depth map images (i.e. the pixels corresponding to the real environment) is interpreted collectively as determining one or more updated material parameters associated with the material property for the virtual representation of the object based on a comparison of the rendered one or more pixels to one or more corresponding pixels located in the image of the object))).  
Gruber, Knorr, and Hilliges does not disclose but Estevez teaches
-determining the difference between / and the one or more corresponding pixels exceeds a threshold difference (Estevez, paragraph [0042]; Reference discloses in some cases, it is possible that one or more pixels in the captured images may have a luminance difference that exceeds the threshold luminance difference value, but may not correspond to a foreground subject. For example, a corner of an object in the background may be particularly reflective of flash light. As known in the art, energy reflected from a point on an object depends on such factors as the reflectivity of the material of the object, and also upon the angle of incidence of light relative to the normal from the surface of the object. As a result, there may be features, edges, or corners of objects in the image that strongly reflect light from the camera flash, and thus present a high luminance value in the flash-exposed image, but that do not exhibit a strong reflected luminance in the existing light image. This is interpreted as consideration of material parameters with respect to the exceeding if threshold luminance difference value for the pixels)
Gruber and Knorr are combinable because they are in the same field of endeavor regarding environment modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber to include the virtual object rendering method of Knorr in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display as taught in Gruber. 
Gruber and Hilliges are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr, to include the stereo 3D environment modeling features of Hilliges in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the stereo 3D environment modeling features of Hilliges allows detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment for increasing scene realism applicable to improving the augmented reality environment display as taught in Gruber and Knorr.
Gruber and Estevez are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr in further view of the stereo 3D environment modeling features of Hilliges, to include the image segmentation features of Estevez in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the stereo 3D environment modeling features of Hilliges allows detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment. Adding the image segmentation features of Estevez allows for use of automated segmentation based on camera light exposure as differences in luminance values of pixels between images is performed for distinguishing foreground and background objects allowing for simple extraction of features or subjects, applicable to improving virtual object determination and rendering techniques such as those described in Gruber, Knorr, and Hilliges. 
In regards to claim 31. (New) Gruber in view of Knorr in further view of Hilliges teach method of Claim 27.
Gruber and Knorr does not disclose but Hilliges teaches
-wherein the determination of the updated material parameters associated with the material property for the virtual representation of the object results in the updated material parameters Hilliges, paragraphs [0045] and [0047]; Reference at [0045] discloses the real time tracker 318 produces a real-time series of six degree of freedom pose estimates of the color camera 302. It may also produce transformation parameters (also referred to as registration parameters) for transforms between pairs of depth map frames, or pairs of color images. [0047] describes the photometric stereo system 320 uses images and data captured by the data capture system 318 to compute material properties, and/or surface normals of fine scale patches of surfaces depicted in the images. The computed material properties and/or surface normals may be used to refine a coarse 3D model of the environment 326. The computing of material properties for refining (i.e. updated material parameters associated with the material property) the coarse 3D model or virtual representation of the environment and is object based on captured depth map images (i.e. the pixels corresponding to the real environment) is interpreted collectively as determining one or more updated material parameters associated with the material property for the virtual representation of the object based on a comparison of the rendered one or more pixels to one or more corresponding pixels located in the image of the object)).  
Gruber, Knorr, and Hilliges does not disclose but Estevez teaches
-equal to the one or more first material parameters responsive to determining the difference between the rendered one or more pixels and the one or more corresponding pixels is below a threshold difference (Estevez, paragraphs [0024] and [0042]; Reference at [0024] discloses FIG. 2 b illustrates, qualitatively, a digital image acquired of the same scene as in FIG. 2 a, but using flash exposure…Background cone 16 is at about the same brightness in both images. This difference in brightness, or luminance, of corresponding pixels in the two images is thus based on the extent to which flash exposure illuminates the subjects in the image of FIG. 2 b. And the difference in luminance among cones 12, 14, 16 relative to one another, in FIG. 2 b, is due to the difference in their distances to the camera (i.e. the light source results in the updated light source parameters equal to the one or more first light source parameters responsive to determining the difference between the rendered one or more pixels and the one or more corresponding pixels is below a threshold difference). In other words, the luminance of pixels representing cone 16 in the image of FIG. 2 b is based essentially on the existing ambient light of the scene, and thus equals the luminance of these pixels in the image of FIG. 2 a. The light source parameters are updated based on the use of the flash for capturing the new image as segmentation of pixels is performed for distinguishing foreground and background virtual objects due to certain pixels exceeding the luminance threshold difference interpreted as wherein the determination of the one or more updated light source parameters is responsive to determining the difference between the rendered one or more pixels and the one or more corresponding pixels exceeds a threshold difference as previously described in paragraph [0040]. As described in the previous citations paragraph [0042] describes a determination of a difference regarding material parameters with respect to the analysis of a threshold luminance difference value for the pixels)  
Gruber and Estevez are also combinable because they are in the same field of endeavor regarding virtual object rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR lighting techniques of Gruber, in view of the virtual object rendering method of Knorr in further view of the stereo 3D environment modeling features of Hilliges, to include the image segmentation features of Estevez in order to provide the user with a system for determining appropriate AR lighting with dynamic geometry in which a composite image output is based on determining difference between pixels of multiple images as taught by Gruber while incorporating the virtual object rendering method of Knorr to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment. Further incorporating the stereo 3D environment modeling features of Hilliges allows detection of material properties such reflectivity, true color, and other properties of surfaces in a real world environment. Adding the image segmentation features of Estevez allows for use of automated segmentation based on camera light exposure as differences in luminance values of pixels between images is performed for distinguishing foreground and background objects allowing for simple extraction of features or subjects, applicable to improving virtual object determination and rendering techniques such as those described in Gruber, Knorr, and Hilliges. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619